Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/19/21.  Claim(s) 1-14, 17, 19, 20, 23, and 28-36 are cancelled.  Claim(s) 15, 16, 18, 21, 22, 24-27, and 37-44 are pending. Claim(s) 18, 21, 22, 24-27, and 37-43 have been withdrawn.  Claim(s) 15, 16, and 44 are examined herein. 
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 11/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,708,329 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This application is in condition for allowance except for the following formal matters: 
The disposition of the withdrawn claims.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Claim(s) 1-14, 17, 19, 20, 23, and 28-36 are cancelled.  Claim(s) 18, 21, 22, 24-27, and 37-43 have been withdrawn.  Claim(s) 15, 16, and 44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627